UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4587



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALONZO MARVIN BROWN, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CR-01-462)


Submitted:   June 17, 2005                 Decided:   July 14, 2005


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny E. Watson, Sr., Columbia, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, E. Jean Howard,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Alonzo M. Brown, Jr., appeals the district court’s order

sentencing him to 180 month’s imprisonment following his guilty

plea to conspiring to distribute crack cocaine, in violation of 21

U.S.C. §§ 841(a)(1), 846 (2000).          Finding no error, we affirm.

              In his appeal, filed pursuant to Anders v. California,

386 U.S. 738 (1967), counsel for Brown claims that the district

court erred in accepting Brown’s plea because the Government

coerced him into pleading guilty.             As this claim was not preserved

in the district court, we review for plain error.                        Brown was

specifically asked by the district court whether he was coerced or

otherwise threatened to plead guilty, and he responded negatively.

Absent   a      compelling     reason     to        find    otherwise,     Brown’s

representations at the plea hearing are binding.                  See Savino v.

Murray, 82 F.3d 593, 603 (4th Cir. 1996).                  We find no compelling

reason   in    the   record    before    us    to    disregard    Brown’s       sworn

statements.      Accordingly, we deny this claim.

              Brown next claims he was wrongfully convicted of a

conspiracy spanning from 1995 to 2001 because no evidence was

proffered      demonstrating     his    continuing         involvement     in    the

conspiracy beyond 1996.        The district court advised Brown of the

scope of the charge he was pleading guilty to, including the range

of dates encompassed by the charged conspiracy, and Brown indicated

he understood the charge.        Moreover, a defendant “is presumed to


                                       - 2 -
continue in a conspiracy until he withdraws from the conspiracy by

affirmative action.”    United States v. Barsanti, 943 F.2d 428, 437

(4th Cir. 1991) (citation omitted).      Brown has offered no evidence

to demonstrate he withdrew from the conspiracy.        Accordingly, we

deny this claim.

          Brown next claims he was denied a speedy trial on the

basis of the Government’s delay in obtaining the indictment.       The

Fifth   Amendment’s      Due   Process     Clause   protects   against

pre-accusation delay.    United States v. Lovasco, 431 U.S. 783, 789

(1977). To establish a Fifth Amendment violation, a defendant must

first show actual prejudice.     Id. at 790; Howell v. Barker, 904

F.2d 889, 894-95 (4th Cir. 1990).     Here, Brown fails to show that

there was any resulting prejudice from the delay.        Brown claims

that because he continued to engage in unrelated criminal activity

between 1996 and the instant indictment, he was prejudiced by a

higher criminal history category.        We find this argument utterly

unpersuasive.   Further, Brown suffered no actual prejudice because

his unrelated criminal activity in 1996 and afterward did not

change his criminal history category.       As a consequence, we deny

this claim.

          Finally, Brown claims he was subjected to ineffective

assistance of counsel.    This court will not consider such a claim

on direct appeal “unless counsel’s ineffectiveness conclusively

appears on the record.”    United States v. James, 337 F.3d 387, 391


                                 - 3 -
(4th Cir. 2003), cert. denied, 124 S. Ct. 1111 (2004).       We do not

find   such   conclusive   evidence   with   regard   to   this   case.

Accordingly, we decline to consider this claim.

          This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              AFFIRMED




                                - 4 -